DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action on the merits in response to the above identified patent application filed on 10/26/2021. Claims 18-32 are currently pending and being examined.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claim 20 limitation "a main fuel manifold coupled to the first fuel nozzle and the second fuel nozzle" must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 18, 20, and 21 are objected to because of the following informalities:
Claim 20, line 3: “each of the first fuel nozzle and the second fuel nozzle define…” is believed to be in error for --each of the first fuel nozzle and the second fuel nozzle defines--
Claim 18, line 3 and claim 21, line 2: “a combustion chamber” (claim 18) and “an annular combustion chamber” (claim 21) are believed to refer to the same thing. Either: (1) change claim 18 to read “an annular combustion chamber” and claim 21 to read “the annular combustion chamber”, or (2) change claim 21 to read “the combustion chamber”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 18-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoke (U.S. 2013/0125556 A1).
Regarding claim 18, Hoke teaches (Figures 2-6) a combustion system (26 – Figure 2) for a gas turbine engine (20 – Figure 1), the combustion system (26) comprising:
a liner (60 and 62 – Figure 2) and dome assembly (80 – Figure 2) together defining a combustion chamber (66 – Figure 2);
a first fuel nozzle (86D – Figures 4 and 6) and a second fuel nozzle together (86S – Figures 5 and 6) in alternating circumferential arrangement around a longitudinal centerline (axis A – Figures 1 and 3); and
a fuel supply system (106 – Figure 6) providing a first supply of fuel (100 and 102 – Figure 4) to the first fuel nozzle (86D) and a second supply of fuel (102 – Figure 5) to the second fuel nozzle (86S), wherein at least 50% of an overall supply of fuel is the first supply of fuel (¶ [0029], ll. 4-7 mentions that there is a greater fuel flow to the first fuel nozzle (86D) in relation to the second fuel nozzle (86S). ¶ [0029], ll. 16-18 mentions an approximate 50-150 psi difference in fuel flow between the first and second fuel nozzle. Therefore, Hoke shows that the first fuel nozzle (86D) is supplied at least 50% of the overall supply of fuel).
Regarding claim 19, Hoke teaches the invention as claimed and as discussed above in claim 18, and Hoke further teaches (Figure 6) the fuel supply system (106) comprises a first fuel manifold (112) coupled to the first fuel nozzle (86D) and a second fuel manifold (114) coupled to the second fuel nozzle (86S), wherein the fuel supply system (106) provides at least 50% of the overall supply of fuel to the first fuel nozzle (86D) and a remainder of the overall supply of fuel to the second fuel nozzle (86S).
As mentioned in the rejection of claim 18, ¶ [0029], ll. 4-7 mentions that there is a greater fuel flow to the first fuel nozzle (86D) in relation to the second fuel nozzle (86S), thereby showing at least 50% of the overall fuel supply being supplied to the first fuel nozzle (86D). ¶ [0024], ll. 9-11 mentions a flow divider valve (110) that proportions the fuel flow to the primary fuel manifold (112) and the secondary fuel manifold (114). The fuel flow from these manifolds only travels to either the first fuel nozzle (86D) or the second fuel nozzle (86S), thereby showing that the second fuel nozzle (86S) receives the difference of the overall supply of fuel from the fuel to the first nozzle (86D).
Regarding claim 20, Hoke teaches the invention as claimed and as discussed above in claim 18, and Hoke further teaches (Figure 6) the fuel supply system (106) comprises a main fuel manifold (114) coupled to the first fuel nozzle (86D) and the second fuel nozzle (86S), and wherein each of the first fuel nozzle (86D) and the second fuel nozzle (86S) define a proportion of the overall supply of fuel (via flow divider valve 110).
Regarding claim 21, Hoke teaches the invention as claimed and as discussed above in claim 18, and Hoke further teaches (Figure 2) the liner (60 and 62) comprises an inner liner (62) and an outer liner (60) that define an annular combustion chamber (66) therebetween.
Regarding claim 22, Hoke teaches the invention as claimed and as discussed above in claim 21, and Hoke further teaches (Figure 3) each of the first fuel nozzle (86D) and the second fuel nozzle (86S) extends in an annular arrangement (as shown by Figure 3) around the annular combustion chamber (66).
Regarding claim 23, Hoke teaches the invention as claimed and as discussed above in claim 18, and Hoke further teaches (Figures 4 and 5) the first supply of fuel (100 and 102) defines a richer fuel-air mixture ( ¶ [0029], ll. 8-9, “the duplex fuel nozzles 86D generate the relatively high fuel-air ratio mixtures”) at the first fuel nozzle (86D), and the second supply of fuel (102) defines a leaner fuel-air mixture (¶ [0029], ll.  9-10, “the simplex fuel nozzles 86S provide the relatively low fuel-air ratio mixtures”) at the second fuel nozzle (86S).
Regarding claim 24, Hoke teaches the invention as claimed and as discussed above in claim 18, and Hoke further teaches (Figures 1 and 2) a compressor section (24) configured to provide an overall supply of air to the combustion system (26).
Regarding claim 25, Hoke teaches the invention as claimed and as discussed above in claim 24, and Hoke further teaches (i) a first fuel-air mixing flowpath of the first fuel nozzle that is configured to provide a first supply of air from the overall supply of air from the compressor section (24) and to mix the first supply of air with the first supply of fuel (100 and 102) within the first fuel-air mixing flowpath of the first fuel nozzle (86D) to produce a rich fuel-air mixture (intended use – see also ¶ [0029], ll. 8-9, “the duplex fuel nozzles 86D generate the relatively high fuel-air ratio mixtures”); and
(ii) a second fuel-air mixing flowpath of the second fuel nozzle (86S) that is configured to provide a second supply of air from the overall supply of air from the compressor section (24) and to mix the second supply of air with the second supply of fuel (102) within the second fuel-air mixing flowpath of the second fuel nozzle (86S) to produce a lean fuel-air mixture (intended use – see also ¶ [0029], ll.  9-10, “the simplex fuel nozzles 86S provide the relatively low fuel-air ratio mixtures”).
The limitations “configured to provide a first supply of air from the overall supply of air from the compressor section and to mix the first supply of air with the first supply of fuel within the first fuel-air mixing flowpath of the first fuel nozzle to produce a rich fuel-air mixture” and “configured to provide a second supply of air from the overall supply of air from the compressor section and to mix the second supply of air with the second supply of fuel within the second fuel-air mixing flowpath of the second fuel nozzle (86S) to produce a lean fuel-air mixture” are statements of intended use and the structure of the device as taught by Hoke can perform the function (due to the presence of flow divider valve 110 and equalizing valve 116 as shown in Figure 6). It has been held that “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original); MPEP 2114.
It has also been held that, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); MPEP 2114(II). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. The structure of the applied prior art, being similar to the structure of the present application, as claimed and disclosed, the two structures will obviously function the same under similar circumstances.
Regarding claim 26, Hoke teaches the invention as claimed and as discussed above in claim 24, and Hoke further teaches a desired overall fuel-air ratio at the combustion chamber (66 – Figures 2 and 3) is determined based at least on the overall supply of air and the overall supply of fuel (this is a given because the overall fuel-air ratio is a parameter that is defined as the overall fuel supply divided by the overall air supply). Note that Hoke teaches (Figure 6) a fuel system (106) module (120) that controls the amount of fuel to the fuel nozzles (86), thereby showing that the fuel system (106) is capable of configuring the combustion chamber (66) to any desired overall fuel-air ratio.
Regarding claim 27, Hoke teaches the invention as claimed and as discussed above in claim 26, and Hoke further teaches a fuel split (¶ [0029], ll. 4-7, “The increased fuel pressure drop (and fuel flow) increases the overall (primary plus secondary) fuel flow to the duplex fuel nozzles 86D in relation to the simplex fuel nozzles 86S”) to the first fuel nozzle (86D) and to the second fuel nozzle (86S) is determined based on the overall flow of fuel that is further based at least on an operating condition of the engine (20), the overall supply of air, and the desired overall fuel-air ratio.
As shown in Figure 6, the fuel system (106) comprises a fuel metering unit (108) that controls fuel flow to the fuel nozzles (86) based on a fuel control algorithm (122), which, as shown in Figure 7, consists of determining a power condition of the engine. As mentioned in the rejection of claim 26, the overall fuel-air ratio is a parameter that depends on the overall supply of fuel and the overall supply of air. Therefore, the overall flow of fuel in Hoke’s combustion system (26) must then depend on the overall supply of air and the desired overall fuel-air ratio.
Regarding claim 28, Hoke teaches the invention as claimed and as discussed above for claim 27, and Hoke further teaches the fuel split defines a quantity of the first supply of fuel (100 and 102) to the first fuel nozzle (86D) defining a first equivalence ratio different from the second supply of fuel (102) to the second fuel nozzle (86S) defining a second equivalence ratio when the operating condition of the engine (20) is less than the maximum power operating condition.
¶ [0029] states that at low power conditions (line 1), the first fuel nozzle (86D) generate a relatively high (or richer) fuel-air ratio mixture, whereas the second fuel nozzle (86S) provide a relatively low (or leaner) fuel-air ratio mixture. A rich fuel-air ratio mixture indicates an equivalence ratio greater than 1, whereas a lean fuel-air ratio mixture indicates an equivalence ratio less than 1. Therefore, the first fuel nozzle (86D) defines a first equivalence ratio different from the second equivalence ratio defined by the second fuel nozzle (86S).
Regarding claim 29, Hoke teaches the invention as claimed and as discussed above for claim 27, and Hoke further teaches the fuel split defines a quantity of the first supply of fuel (100 and 102) to the first fuel nozzle (86D) as between approximately 50% and 99% of the overall supply of fuel, and wherein the fuel split defines a quantity of the second supply of fuel (102) to the second fuel nozzle (86S) as a difference of the overall supply of fuel from the first supply of fuel to the first fuel nozzle (86D). As mentioned in the rejection of claim 18, ¶ [0029], ll. 4-7 mentions that there is a greater fuel flow to the first fuel nozzle (86D) in relation to the second fuel nozzle (86S), thereby showing at least 50% of the overall fuel supply being supplied to the first fuel nozzle (86D). ¶ [0024], ll. 9-11 mentions a flow divider valve (110) that proportions the fuel flow to the primary fuel manifold (112) and the secondary fuel manifold (114). The fuel flow from these manifolds only travels to either the first fuel nozzle (86D) or the second fuel nozzle (86S), thereby showing that the second fuel nozzle (86S) receives the difference of the overall supply of fuel from the fuel to the first nozzle (86D).
Regarding claim 30, Hoke teaches the invention as claimed and as discussed above for claim 27, and Hoke further teaches the fuel split defines an approximately 50/50 split of the first supply of fuel to the first fuel nozzle (86D) and the second supply of fuel to the second fuel nozzle (86S) when the operating condition of the engine (20) is at a maximum power operating condition (¶ [0030], ll. 1-6, “At non-low power conditions, the equalizing valve 116 is open such that the primary fuel manifold 112 and the secondary flow manifold 114 receive equalized flow such that the duplex fuel nozzles 86D and the simplex fuel nozzles 86S generate a symmetric uniform fuel-air ratio throughout the combustor 56”). Note that Hoke refers to “non-low power” as including cruise or take-off flight condition, which is generally a maximum power operating condition.
Regarding claim 31, Hoke teaches the invention as claimed and as discussed above for claim 27, and Hoke further teaches the fuel split defines an approximately equal equivalence ratio at the first fuel nozzle (86D) and the second fuel nozzle (86S) when the operating condition of the engine (20) is at a maximum power operating condition. As mentioned in ¶ [0030], ll. 1-6, at non-low power conditions (which include maximum power operating condition), both the first (86D) and the second (86S) fuel nozzle generate a symmetric uniform fuel-air ratio throughout the combustor (56). Since both fuel-air ratios are equal, the equivalence ratios at the first fuel nozzle and the second fuel nozzle are also equal.
Regarding claim 32, Hoke teaches the invention as claimed and as discussed above for claim 27, and Hoke further teaches the fuel split generally approaches approximately 50/50 as the operating condition of the engine (20) increases toward maximum or high power (¶ [0030], ll. 1-6, “At non-low power conditions, the equalizing valve 116 is open such that the primary fuel manifold 112 and the secondary flow manifold 114 receive equalized flow such that the duplex fuel nozzles 86D and the simplex fuel nozzles 86S generate a symmetric uniform fuel-air ratio throughout the combustor 56”). Note that Hoke refers to “non-low power” as including cruise or take-off flight condition, which is generally a maximum or high power operating condition.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: see attached form PTO-892 “Notice of References Cited”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY NG whose telephone number is (571)272-2318. The examiner can normally be reached M-F 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY NG/               Examiner, Art Unit 3741                                                                                                                                                                                         
/ARUN GOYAL/               Primary Examiner, Art Unit 3741